Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Two issued patents in the patent family of the instant application are very similar to the instant application: US 10,695,922 and US 10,958,819.  These issued patents, however, do not cover or overlap the same claim scope as the instant application.  Thus there is not double patenting present in the instant application with these two issued patents.
A thorough prior art search was conducted in the instant application.  No prior art was found that anticipates or renders obvious the combination of claim elements as presented.  The closest prior art is Oswald et al. (US 2007/0279482 and US 8,004,555).  Oswald teaches most of the claim limitations, such as a handheld device comprising first and second cameras (104, 304, 206, 306) for taking first and second images, a digital image processor, a display (110, 310), and a multiplexer (136, 936).  Oswald does not teach: marking of an element that comprises a human body part, a WLAN, and displaying, by the display, the first and second captured images and the marking of the identified element in the first captured image.  To ensure a clear record, the preamble in this application is given patentable weight.  This is because .
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M PONTIUS/Primary Examiner, Art Unit 2488